DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Appeal
In view of the Appeal Brief filed on 24 September 2021, PROSECUTION IS HEREBY REOPENED.  A new rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

Summary
Currently, claims 1 – 20 are pending and considered as set forth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kilmurray et al. (Hereinafter Kilmurray) (US 2010/0127857) in view of Wheatley et al. (Hereinafter Wheatley) (US 2010/0120373).

As per claims 1, 7 and 16, (the Examiner notes that claim 7 languages were used for this particular rejection because claim 7 has narrowest claim languages among independent claims), Kilmurray discloses a vehicle system, comprising: 

identify the in-vehicle network wakeup is initiated from an electronic controller unit (ECU) requesting to communicate, record an ECU communication via the in-vehicle network and store the ECU communication in a storage of the wake monitor (See at least figure 1 - 2, and paragraph 8 – 9, 11 – 14, 18 – 19, 30 – 35 and 48 – 51; via detecting sleep mode to wake up mode in wake-up circuit, the wake-up circuit collects data from ECUs and other vehicle system and stores data in data loggers so when vehicle is at start up, the ECU information can be outputted and maximized for start up. The wake up circuit receives data from ECU to wake up and send output data to data logger and data logger sends wake up log data to ECU); and 
responsive to detecting vehicle enters one of an ON state or an accessory (ACC) state, load the ECU communication from the storage and send the ECU communication to a server (See at least figure 1 - 2, and paragraph 8 – 9, 11 – 14, 17 – 19, 48 – 51 and 67; via detecting sleep mode to wake up mode in wake-up circuit, the wake-up circuit collects data from ECUs and other vehicle system and stores data in data loggers so when vehicle is at start up, the ECU information can be outputted and maximized for start up. Figure 1 and paragraph 67 further discloses the diagnostic data collected from ECU is being send to servers (diagnostic system)). 
Kilmurray does not explicitly teach element of: 
a controller power source independent from a vehicle power source in claim 1;
responsive to detecting the in-vehicle network switches from a sleep mode into a wakeup mode; and 

Wheatley teaches the element of: 
a controller power source independent from a vehicle power source (See at least paragraph 39; via Consequently, the controller 30 initiates powering up of the telematics unit 24 in step 70, and the controller 30 controls the power management system 40 such that the telematics unit 24 is powered by the secondary power supply 38 in step 72. Then, in step 74, the communications device 26 attempts to establish a wireless communication link with the external device 22);
responsive to detecting the in-vehicle network switches from a sleep mode into a wakeup mode (See at least paragraph 38 and figure 1; via  if decision block 60 is answered negatively, and the ignition switch 15 is in the ENGINE OFF position, the telematics unit 24 subsequently enters a standby mode, in which power consumption of the telematics unit 24 is substantially reduced. For instance, the telematics unit 24 continues to draw a nominal amount of power from either the main power supply 18 or the secondary power supply 38 when in the standby mode, and only the circuitry required to wake up the unit from standby mode is powered. Thus, in step 62, the timer 42 begins recording the amount of time that the telematics unit 24 is in standby mode. Accordingly, a restart timer of the timer 42 is set in step 62, and the controller 30 causes the power management system 40 to disconnect the telematics unit 24 from the main power 

    PNG
    media_image1.png
    397
    576
    media_image1.png
    Greyscale

responsive to detecting an in-vehicle network wakeup, identify the in-vehicle network wakeup is initiated by a first electronic controller unit (ECU) requesting to communicate with a second ECU via the in-vehicle network during a vehicle OFF state, flag the first ECU to be a source of the in-vehicle network wakeup, and record an ECU communication associated with the first ECU via the in-vehicle network (See at least figure 1, paragraph 26 – 27, 32 and 38; telematics unit containing controller can communicate with ECU and when the ECU inform the telematics unit of ignition switch status and sensor data to telematics unit through the communication).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a controller power source independent from a vehicle power source as taught by Wheatley in the system of Kilmurray, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 2, 12 and 19, Kilmurray discloses element of: wherein the controller is further programmed to responsive to detecting the vehicle enters ON state, deactivate monitoring to the in- vehicle network (See at least paragraph 56 – 58).   

As per claims 3, and 13, Kilmurray discloses all the elements of the claimed invention but does not explicitly discloses element of: wherein the controller is further programmed to send the recorded ECU communication via a telematic control unit (TCU). 
Wheatley teaches element of: wherein the controller is further programmed to send the recorded ECU communication via a telematic control unit (TCU) (See at least figure 1 and praragraph 24 – 27).
Both Kilmurray and Wheatley are in endeavored art of detecting vehicle data form ECU and other input source while the car is turned off, store the vehicle data and send the data out when the car is ignited or on mode.


As per claims 4, 11 and 18, Kilmurray discloses element of: wherein the recorded ECU communication include at least one of: time of in-vehicle network wakeup, identity of a source ECU causing the wakeup, or identities of ECUs involved in communication via the in-vehicle network during the in-vehicle network wakeup (See at least figure 3, paragraph 8 - 10).  

As per claims 5 and 9, Kilmurray and Wheatley disclose element of: wherein the controller is further programmed to responsive to detecting the vehicle enters ON state, recharge the controller power source using power from the vehicle power supply (Wheatley, see at least paragraph 44).  
As per claims 6 and 10, Kilmurray discloses element of: wherein the in-vehicle network includes at least one of: a controller area network (CAN), an Ethernet network, or a media-oriented system transport (MOST) (See at least paragraph 15).  

As per claims 8 and 17, Kilmurray and Wheatley disclose element of: wherein the one or more controllers are further programmed to power the wake monitor via a power source independent from a vehicle power supply (Wheatley, see at least abstract).

As per claims 14 and 20, Kilmurray and Wheatley disclose element of: wherein the one or more controllers are further programmed to send the ECU communication to the server via a mobile device wirelessly connected to the vehicle system (Wheatley, see at least paragraph 25).  

As per claim 15, Kilmurray and Wheatley disclose element of: wherein the one or more controllers are further programmed to receive a software update from the server to address the wakeup for the in-vehicle network (Wheatley, see at least paragraph 7 and 41).

Response to Arguments
Applicant’s arguments, see Appeal Brief, filed on 24 September 2021, with respect to the rejections of claim 1, 7 and 16 under Kilmurray have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kilmurray in view of Wheatley.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662